LEMMON, J.,
concurs. I agree that this Court should reject a joint petition by the Association and the respondent attorney which contains stipulations on misconduct and mitigating circumstances that are contingent on a binding penalty recommendation. There are probably some procedures by which the parties may unconditionally stipulate facts and may suggest a mutually acceptable penalty in a joint petition for disciplinary action, leaving the ultimate decision on penalty to this Court. Perhaps the Association and the Court should confer on establishing time-saving procedures or perhaps the matter should be referred to the committee currently studying revision of the overall disciplinary procedure.